IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHELLE MARVEL STAATS,                          §
                                                 §
         Defendant Below,                        §       No. 275, 2017
         Appellant,                              §
                                                 §       Court Below: Superior Court
         v.                                      §       of the State of Delaware
                                                 §
STATE OF DELAWARE,                               §       Cr. ID No. 1509008379
                                                 §
         Plaintiff Below,                        §
         Appellee.                               §

                                   Submitted: February 21, 2018
                                   Decided:   February 22, 2018

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                           ORDER

         This 22nd day of February 2018, it appears to the Court that the judgment of

the Superior Court should be affirmed on the basis of and for the reasons assigned

in its verdict and sentencing order dated June 13, 2017.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




1
    State v. Marvel, Cr. ID No. 1509008379 (Del. Super. June 13, 2017).